Citation Nr: 1206001	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence of record shows that, at worst, the Veteran's service-connected hearing loss disability is manifested by Level I hearing loss in his right ear and Level III hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in July 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  Adequate VA examinations were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  This case was remanded by the Board in September 2011 for further development.  The Board is satisfied as to substantial compliance with its September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included contacting the Veteran and requesting that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his bilateral hearing loss; attempting to obtain copies of all pertinent treatment records identified by him; and affording an additional VA audiological evaluation to determine the current severity of his bilateral hearing loss, to include providing a description of the functional effects of the Veteran's bilateral hearing loss, if any.  As such, the case is now ready for disposition. 

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss.  By way of history, the Veteran first submitted a claim for entitlement to service connection for bilateral hearing loss in February 2006.  In a July 2006 rating decision, the RO denied entitlement to service connection for right ear hearing loss, but granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective February 13, 2006.  In a September 2007 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation effective June 27, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's claim on appeal, because the appeal of this issue is based on the assignment of an initial evaluation following initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  In addition, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

A private audiological examination was conducted in April 2006, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 20
25
25
30
LEFT
10
15
15
45
40

Speech discrimination testing was 96 percent in both ears at 55 decibels.  However, the speech recognition scores were obtained using the Northwestern University Auditory Test No. 6 (NU-6) word list, instead of the Maryland CNC word list.  Accordingly, the April 2006 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85. 

The Veteran was afforded a VA audiological examination in June 2006, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 20
20
25
35
LEFT
15
15
20
50
45

The average pure tone thresholds for these frequencies were 25 decibels in the right ear and 33 decibels in the left ear.  Speech discrimination testing was 100 percent in the right ear and 96 percent in the left ear using the Maryland CNC Test.  The audiological examiner addressed the functional effects of the Veteran's hearing loss by stating that "his difficulty is hearing voices clearly especially in a noisy environment."  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  Applying these results to the Schedule reveals a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  

The rating criteria provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the Veteran's June 2006 test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in the either ear.  Thus, exceptional patterns of hearing impairment for his service-connected bilateral hearing loss were not shown on the June 2006 audiological examination.  Id. 

The Veteran was afforded a subsequent VA audiological examination in August 2007, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 20
25
30
50
LEFT
25
30
35
65
65

The average pure tone thresholds for these frequencies were 31.25 decibels in the right ear and 48.75 decibels in the left ear.  Speech discrimination testing was 92 percent in the right ear and 84 percent in the left ear using the Maryland CNC Test.  Applying these results to the Schedule reveals a numeric designation of Level I for the right ear and Level II for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  However, the Veteran's August 2007 test results do not demonstrate exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.  38 C.F.R. § 4.86.

A private audiological examination was conducted in June 2007, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 15
10
35
45
LEFT
20
15
25
45
55

Speech discrimination testing was 100 percent in both ears at 50 decibels.  However, the speech recognition scores were obtained using the Central Institute for the Deaf Auditory Test W-2 word list, instead of the Maryland CNC word list.  Accordingly, the June 2007 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85. 

A private audiological examination was conducted in February 2008, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
 45
45
50
60
LEFT
60
55
60
55
65

Speech discrimination testing was 92 percent in the right ear at 50 decibels and 80 percent in the left ear at 90 decibels.  However, the speech recognition scores were obtained using the NU-6 word list, instead of the Maryland CNC word list.  Accordingly, the February 2008 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85.  

In a handwritten note attached to the February 2008 report as well as in a December 2009 typewritten correspondence, the Veteran's private otolaryngologist opined that the Veteran had moderately-severe-to-severe bilateral sensorineural hearing loss.

A private audiological examination was conducted in April 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
 30
30
55
60
LEFT
35
30
40
65
70

Speech discrimination testing was 95 percent in the right ear and 90 percent in the left ear, both at 75 decibels.  However, the speech recognition scores were obtained using the NU-6 word list, instead of the Maryland CNC word list.  Accordingly, the February 2008 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85.  

Later in April 2011, the Veteran testified at his hearing before the Board that his telephone was equipped with special accommodations, such as volume control and caller identification, because of his hearing loss.  He also reported that he turned up the television volume too high, and that his spouse became frustrated because she would often have to repeat things to him.  

A private audiological examination was conducted in May 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
 55
45
60
60
LEFT
80
85
70
85
95

Speech discrimination testing was 92 percent in the right ear at 80 decibels and 56 percent in the left ear at 100 decibels.  However, the speech recognition scores were obtained using the NU-6 word list, instead of the Maryland CNC word list.  Accordingly, the February 2008 private report is inadequate for evaluating the severity of the Veteran's bilateral hearing loss for VA purposes.  38 C.F.R. § 4.85.  The private audiologist diagnosed the Veteran as having moderate sensorineural hearing loss with excellent word recognition in the right ear and severe-to-profound sensorineural hearing loss with poor word recognition in the left ear.  The audiologist concluded that the Veteran's current hearing impairment was severe enough to significantly impact his communication abilities, and therefore amplification was strongly recommended.  

In an October 2011 correspondence, the Veteran indicated that he was unable to hear when his elderly mother fell on the floor after suffering a stroke and that she later died in the hospital.  In addition, he indicated that on one occasion he could not hear cars blowing their horns and he almost crashed.  

The Veteran was afforded his most recent VA audiological examination in October 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 25
25
55
65
LEFT
50
45
50
65
75

The average pure tone thresholds for these frequencies were 42 decibels in the right ear and 59 decibels in the left ear.  Speech discrimination testing was 92 percent in the right ear and 84 percent in the left ear using the Maryland CNC Test.  Applying these results to the Schedule reveals a numeric designation of Level I for the right ear and Level III for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII, of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.  However, the Veteran's October 2011 test results do not demonstrate exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.  38 C.F.R. § 4.86.

The October 2011 VA examiner explicitly noted in the examination report that the Veteran's VA claims file was reviewed.  In addition, the examiner indicated that the Veteran was asked to describe in his own words the effects of the hearing loss disability on his occupational functioning and daily activities.  The examiner noted that at the time of the October 2011 VA examination, there Veteran indicated that his hearing loss did not impact the ordinary conditions of his daily life, to include his ability to work.  The examiner concluded that the findings of the October 2011 examination were consistent with the findings of the June 2007 VA audiological examination.  

In a January 2012 submission, the Veteran's representative argued that the Veteran was entitled to a new VA audiological examination because the examination conducted in October 2011 was inadequate.  Specifically, the representative asserted that the October 2011 examiner failed to provide a description of the functional effects of the Veteran's bilateral hearing loss.  To support this argument, the representative cited instances in the claims file in which the Veteran claimed he was unable to hear his mother fall and that he was almost involved in automobile accidents due to his inability to hear car horns; in addition, the representative cited the May 2011 correspondence in which a private audiologist concluded that the Veteran's current hearing impairment was severe enough to significantly impact his communication abilities, and therefore strongly recommended amplification. 

However, as noted above, the October 2011 examiner indicated that all evidence in the claims file was reviewed.  In addition, the examiner clearly documented that the Veteran indicated at the time of his October 2011 examination that his hearing loss did not impact the ordinary conditions of his daily life, to include his ability to work.  This question was not omitted, it was merely answered in the negative.  Furthermore, even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at 455.  As the audiometric findings based on the Maryland CNC Test have not shown that a compensable evaluation is appropriate at any time during the appeals period, the Board finds that the Veteran has not demonstrated any such prejudice.  

Accordingly, based on the totality of the evidence, the currently assigned noncompensable evaluation is appropriate, and an initial compensable evaluation for bilateral hearing loss is not warranted.  As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for bilateral hearing loss, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for bilateral hearing loss inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's bilateral hearing loss was evaluated under 38 C.F.R. §§ 4.85, 4.86, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected bilateral hearing loss is, at worst, manifested by Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating currently assigned for his bilateral hearing loss.  Ratings in excess of the currently assigned rating are provided for certain manifestations of bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  With regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  The criteria for the currently assigned rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.85, 4.86; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


